DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Frank Occhiuti on 08/17/2021.

The application has been amended as follows:
                                                        In The Claims
3.	In claim 2, line 4; replace “the first area of said metal component” with --the first sub-area of said metal component --.
	In claim 2, lines 16-17, replace “said first area of said component” with --said first sub-area of said component --.
	In claim 2, lines 19-20, replace “said second area of said component” with --said second sub-area of said component --.
	In claim 14, line 3, replace “the at least one first partial area of the component” with --said first sub-area of said component --.
Allowable Subject Matter
4.	Claims 2 and 11-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance Bailey (US Patent No. 2,144,320) is the prior art of record closest to the claimed subject matter of the instant claims. Bailey in figure 1 for example shows a heat treatment apparatus for tempering comprising a refractory material defined enclosure (10) that delimits a heating or a tempering area of a material component, and a cooling area (2) next but separate from the heating area by a partition member (21) which limits propagation of heat energy into the cooling area; and wherein the nozzle area comprises cooling nozzle (23).
 However Bailey differs from the instant independent claims 2 and 17 by failing to teach and/or adequately suggest: a tempering station that comprises at least one nozzle box that forms at least one nozzle area and at least one heating area separate from the at least one nozzle area, wherein said nozzle area of said nozzle box is shaped so as to span a first sub-area or a first area of a metal component, and provided with at least one cooling fluid nozzle for cooling; and said heating area of said nozzle box is shaped such as to span a second sub-area or second area of the metal component in which at least one radial-heat source is provided; thereby allowing metal components to be subjected to hardening treatment to have different material structures or strength in sub-areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        
/JESSEE R ROE/Primary Examiner, Art Unit 1796